DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkerink et al. (US 2004/0107395 hereinafter Volkerink), Chung et al. (US 2007/0075719 hereinafter Chung)
As to claim 1, Volkerink discloses in Figs. 1-8, A test method for a semiconductor device (see the abstract), comprising: loading semiconductor devices of first and second lots arranged thereon into a test chamber (314 room for testing DUT wafer a shown in 3A); storing lot information of each of the semiconductor devices (via 308 as shown in Fig. 3A); performing a test program on each of the semiconductor devices (via 302 as shown in Fig. 3A); obtaining ID information of each of the semiconductor devices (303 as shown in Fig. 3A); matching the ID information with the lot information to generate lot sorting information (via 306 As shown in Fig. 3A); and sorting the semiconductor devices based on results of the test program and the lot sorting information (312 and paras 0056-0057).

However, Chung discloses the test tray (116 as shown in Fig. 4) for conveying the semiconductor devices (DUTs) during test. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Volkerink and provides the test tray, as taught by Chung for conveying the semiconductor devices (DUTs) during test.
As to claim 2, Chung discloses in Figs. 1-11, wherein loading the test tray into the test chamber (106 as shown in Fig. 4) comprises: providing a tester handler (100 as shown in Fig. 100 as shown in Fig. 4) with a first customer tray (114) having the semiconductor devices of the first lot (A- lot as shown in Fig. 4) arranged thereon; providing the tester handler (100) with a second customer tray (another 114 as shown in Fig. 4) having the semiconductor devices of the second lot (B-lot as shown in Fig. 4) arranged thereon; and moving the semiconductor devices on the first and second customer trays to the test tray (Fig. 4)
As to claim 3, Chung discloses in Figs. 1-11, wherein the first customer tray (114 as shown in Fig. 4) is moved to a first loading stacker of the tester handler, and the second customer tray (another 114 as shown in Fig. 4) is moved to a second loading stacker of the tester handler (paras 0062).
As to claim 4, Chung discloses in Figs. 1-11, wherein sorting the semiconductor devices based on results of the test program and the lot sorting information comprises: moving the semiconductor devices which are determined to be non-defective according to the results of the test program and have the lot information of the first lot to a third customer tray (paras 0042); and moving the semiconductor devices which are determined to be non-defective according to the results of the test program and have the lot information of the second lot to a fourth customer tray (Fig. 4, and paras 0043, 0053).

As to claim 6, Chung discloses in Figs. 9, wherein storing the lot information of each of the semiconductor devices comprises storing a lot number of each of the semiconductor devices in a tester server (via 300)
As to claim 7, Chung discloses in Fig. 9, wherein performing the test program on the semiconductor devices comprises transmitting the test program corresponding to the lot information from the tester server to a tester (paras 0060-0061).
As to claim 8, Chung discloses in Fig. 9, wherein obtaining the ID information of each of the semiconductor devices comprises: reading the ID information of each of the semiconductor devices when the test program is performed by a tester; and transmitting the ID information from the tester to a tester server (paras 0060-0061).
As to claim 9, Chung discloses in Fig. 9, wherein matching the ID information with the lot information comprises: mapping the ID information of a first semiconductor device to a lot number to which the first semiconductor device belongs; and storing the test results and the lot number as historical test data of the first semiconductor device (paras 0045-0047, and 0059-0061).
As to claim 10, Chung discloses in Figs. 7, 9, 10, wherein sorting the semiconductor devices based on results of the test program and the lot sorting information comprises moving the semiconductor devices to customer trays which are separated according to respective lot numbers to which the semiconductor devices belong (paras 0062).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chung et al. (US 2007/0075719 hereinafter Chung)
As to claim 16, Chung discloses in Figs. 1-11, A test system for a semiconductor device, comprising: a tester (200 as shown in Fig. 9) configured to test semiconductor devices; a tester server (300 as shown in Fig. 9) connected to the tester (Fig. 9), and configured to provide a test program to the tester and configured to match ID information with lot information of each of the semiconductor devices to generate lot sorting information when the test program is performed (paras 0044-0045); and a tester handler connected to the tester (paras 0044-0045), and configured to load and unload the semiconductor devices into and from a test chamber (106 as shown in Fig. 4) to electrically test the semiconductor devices and configured to sort the semiconductor devices based on test results and the lot sorting information (paras 0040-0043).
As to claim 17, Chung discloses in Figs. 1-11, wherein a test tray (116 as shown in Fig. 4) having the semiconductor devices of first and second lots (A-lot and B-lot and shown in Fig. 4) arranged thereon 
As to claim 18, Chung discloses in Figs. 1-11, wherein the tester handler (100 as shown in Fig. 4) moves the semiconductor devices which are determined to be non-defective according to the test results and have the lot information of the first lot to a first tray, and the tester handler (100 as shown in Fig. 4) moves the semiconductor devices which are determined to be non-defective according to the test results and have the lot information of the second lot to a second tray (paras 0043).
As to claim 19, Chung discloses in Figs. 1-11, wherein the tester handler (100 as shown in Fig. 4) moves the semiconductor devices which are determined to be defective according to the test results and have the lot information of the first lot or the second lot to a third tray (paras 0043).
As to claim 20, Chung discloses in Figs. 1-11, wherein the tester reads ID information of each of the semiconductor devices when performing the test program, and the tester server maps the ID information of each of the semiconductor devices to a lot number to which the semiconductor device belongs, to generate the lot sorting information (paras 0047-0049).
Allowable Subject Matter
Claims 11-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 11-15, the prior art does not discloses sequentially performing the test programs on the semiconductor devices in the first tester handler, and then, sequentially performing the test programs on the semiconductor devices in the second tester handler; in combination with the other claimed features. 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        2/13/21